Citation Nr: 0026829	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  95-24 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased (compensable) rating for 
residuals of fractures of the first and second metatarsals of 
the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1950 to August 
1953.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1994 rating 
decision by the Pittsburgh, Pennsylvania RO that denied 
entitlement to an increased (compensable) rating for 
residuals of fractures of the first and second metatarsals of 
the right foot.  This case was before the Board in May 1997 
and May 1999 when it was remanded for additional development.  

This matter also comes before the Board on appeal from a 
March 2000 rating decision by the Pittsburgh, Pennsylvania RO 
that denied entitlement to an increased rating for PTSD.


REMAND

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.  In a statement received 
by the RO in May 2000, the veteran complained of that he was 
having problems with his memory due to his service-connected 
PTSD.  He also reported symptoms such as depressed mood and 
violent behavior.

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The Board notes that 
although the veteran was given a VA psychiatric examination 
in February 2000, it does not appear that the examination is 
adequate to permit disability evaluation.  The report of 
examination simply does not address the presence or absence 
of those symptoms that are part of the criteria for a rating 
in excess of 30 percent.  The United States Court of Appeals 
for Veterans Claims (Court) has stated that an examination 
must provide sufficient information to rate the disability in 
accordance with the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  An additional psychiatric 
examination must be conducted.

The veteran also contends that his service-connected right 
foot disability is more disabling than currently evaluated.  
In a May 1999 Remand, the Board noted that a November 1997 VA 
examination was not adequate for the purpose of disability 
evaluation because the examiner failed to describe any 
weakened movement, excess fatigability and incoordination 
present due to the service-connected residuals of fractures 
of the first and second metatarsals of the right foot, as 
distinguished from any other disabilities of the right foot, 
in terms of the degree of additional range of motion loss.  
The Board instructed the RO to schedule the veteran for VA 
orthopedic and neurologic examinations to determine the 
nature and severity of his service-connected residuals of 
fractures of the first and second metatarsals of the right 
foot, as distinguished from any other disabilities of the 
right foot.  The orthopedic examiner was to fully describe 
any weakened movement, excess fatigability and incoordination 
present due to the service-connected residuals of fractures 
of the first and second metatarsals of the right foot.  If 
feasible, these determinations were to be expressed in terms 
of the degree of additional range of motion loss due to any 
weakened movement, excess fatigability, or incoordination.  

The evidence of record indicates that while the veteran 
underwent a VA special examination of the feet in July 1999, 
the report of examination does not contain all the 
information specifically requested in the May 1999 Remand.  
Specifically, the July 1999 VA examination report notes the 
veteran's complaints of daily discomfort in the central 
aspect of the right foot, which is exacerbated by climbing 
and walking.  The veteran also complained of intermittent 
numbness and tingling.  The examiner noted range of motion of 
the foot and ankle as "normal and symmetrical," and further 
noted that the veteran walked with a minimally antalgic gait.  
Tenderness was noted over the dorsum of the right foot.  The 
Board notes that no determinations were made concerning 
weakness, fatigability and incoordination in terms of the 
degree of additional range of motion loss.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
specifically pointed out that an examination of 
musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45.  In this regard it is noted that 38 C.F.R. § 
4.40 requires that rating of disabilities of the 
musculoskeletal system reflect functional loss due to pain 
and reduced strength or endurance.  A part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.45, 4.59.  In DeLuca the Court emphasized that a 
VA rating examination must adequately portray functional loss 
due to pain.  In view of the foregoing, the veteran should be 
afforded a VA examination to clarify the nature and severity 
of his residuals of fractures of the first and second 
metatarsals of the right foot.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  In view of the RO's failure to follow the 
directives in the May 1999 Remand, the Board concludes that 
additional development of the record is required prior to 
appellate disposition.

In view of the forgoing, the case is REMANDED to the RO for 
the following action:

1.  The veteran should be scheduled for a 
psychiatric examination to determine the 
nature and severity of his PTSD.  The 
claims folder and a copy of this Remand 
must be made available to the examiner 
for review prior to the examination.  

Psychological testing should be done if 
deemed appropriate by the examiner.  In 
addition, the examiner's findings must 
address the presence or absence of the 
manifestations described in 38 C.F.R. 
§ 4.130.  The examiner should render an 
opinion as to what effect the service-
connected disability has on the veteran's 
social and industrial adaptability.  A 
Global Assessment of Functioning (GAF) 
should be provided, and the examiner 
should explain the meaning of the score.

2.  The veteran should also be scheduled 
for VA orthopedic and neurologic 
examinations in order to ascertain the 
nature and severity of his service-
connected residuals of fractures of the 
first and second metatarsals of the right 
foot.  The claims folder and a copy of 
this Remand must be made available to the 
examiner for review.   All indicated 
tests and x-ray examinations should be 
conducted. 

The orthopedic examiner should fully 
describe any pain, weakened movement, 
excess fatigability and incoordination 
present due to the service-connected 
residuals of fractures of the first and 
second metatarsals of the right foot, as 
distinguished from any other disabilities 
of the right foot.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any pain, weakened 
movement, excess fatigability, or 
incoordination.  If such a determination 
is not feasible, this should be stated 
for the record and the reasons provided. 

3.  Thereafter, the RO should review the 
veteran's claims.  If any decision 
remains adverse to the veteran, he and 
his representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



